           Case 5:20-cv-03122-EJD Document 70 Filed 05/12/21 Page 1 of 3




 1   DAVID R. SINGH (Bar No. 300840)
     david.singh@weil.com
 2   ANNE CAPPELLA (Bar No. 181402)
     anne.cappella@weil.com
 3
     WEIL, GOTSHAL & MANGES LLP
 4   201 Redwood Shores Parkway, 6th Floor
     Redwood Shores, CA 94065-1134
 5   Telephone: (650) 802-3000
     Facsimile: (650) 802-3100
 6
     Attorneys for Defendant APPLE INC.                               ISTRIC
 7
                                                                 TES D      TC
                                                               TA
 8   R. REX PARRIS (Bar No. 96567)




                                                                                              O
                                                          S




                                                                                               U
     rrex@parris.com




                                                         ED




                                                                                                RT
 9   ALEXANDER R. WHEELER (Bar No. 239541)




                                                     UNIT
                                                                            VED
10
     alex@parris.com                                                   APPRO
     JOHN M. BICKFORD (Bar No. 280929)




                                                                                                    R NIA
11   jbickford@parris.com
     MICHELLE J. LOPEZ (Bar No. 331632)                                                      vila
                                                                                 rd J. D a
                                                     NO
     mlopez@parris.com                                                     dwa
                                                                   Judge E




                                                                                                    FO
12
     KITTY K. SZETO (Bar No. 258136)
                                                      RT




                                                                                                LI
13   kitty@parris.comPARRIS LAW FIRM                          ER         5/12/2021
                                                         H




                                                                                              A
     43364 10th Street West                                        N                           C
                                                                                     F
14   Lancaster, California 93534                                       D IS T IC T O
                                                                             R
15   Telephone: (661) 949-2595
     Facsimile: (661) 949-7524
16
     Attorneys for Plaintiffs
17
                                 UNITED STATES DISTRICT COURT
18
                                NORTHERN DISTRICT OF CALIFORNIA
19
                                          SAN JOSE DIVISION
20
      MAHAN TALESHPOUR, RORY FIELDING,             Case No. 5:20-cv-03122-EJD
21    PETER ODOGWU, WADE BUSCHER,
22    GREGORY KNUTSON, DARIEN HAYES,               JOINT STIPULATION FOR BRIEFING
      LIAM STEWART, NATHAN COMBS, and              SCHEDULE
23    KENDALL BARDIN on behalf of themselves
      and all members of the putative class,       Dept.: Courtroom 4 – 5th Floor
24                                                 Judge: Honorable Edward J. Davila
             Plaintiffs,
25
      v.
26
      APPLE INC.,
27
             Defendant.
28


     STIPULATION FOR BRIEFING SCHEDULE                                    CASE NO. 5:20-CV-03122-EJD
             Case 5:20-cv-03122-EJD Document 70 Filed 05/12/21 Page 2 of 3




 1            The undersigned counsel for Mahan Taleshpour, Rory Fielding, Peter Odogwu, Wade Buscher,

 2   Gregory Knutson, Darien Hayes, Liam Stewart, Nathan Combs, and Kendall Bardin (“Plaintiffs”) and

 3   Apple Inc. (“Defendant”) in the above-captioned action hereby stipulate and agree, pursuant to Civil

 4   Local Rule 6-1(a), as follows:

 5            WHEREAS, Plaintiffs filed and served the Third Amended Class Action Complaint (“TAC”) in

 6   this case on April 16, 2021 (ECF No. 66);

 7            WHEREAS, Defendant anticipates filing a Motion to Dismiss the Third Amended Complaint

 8   (“Motion”) in this case on April 30, 2021. The hearing for this Motion is set for July 22, 2021 at 9:00

 9   a.m.;

10            WHEREAS, absent an extension, Plaintiffs’ deadline for filing an opposition to the Motion

11   (“Opposition”) will be May 14, 2021;

12            WHEREAS, absent an extension, Defendant’s deadline for filing a reply brief in further support

13   of the Motion (“Reply”) will be May 21, 2021;

14            WHEREAS, Plaintiffs would like a one-week extension for their Opposition and Defendant

15   would like a one-week extension for its Reply, and extending Plaintiffs’ deadline to respond to

16   Defendant’s Motion to May 21, 2021 and Defendant’s deadline to file its Reply to June 4, 2021 will not

17   alter the date of any event or any deadline already fixed by Court order;

18            NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the parties, through the

19   undersigned counsel, that Plaintiffs’ deadline to file their Opposition is May 21, 2021, and Defendant’s

20   deadline to file its Reply is June 4, 2021.

21

22   Dated: April 30, 2021                                Respectfully submitted,

23                                                        PARRIS LAW FIRM
24
                                                          By: /s/ Alexander R. Wheeler
25                                                              ALEXANDER R. WHEELER

26                                                        R. REX PARRIS (Bar No. 96567)
                                                          rrex@parris.com
27                                                        ALEXANDER R. WHEELER (Bar No. 239541)
                                                          alex@parris.com
28
                                                          JOHN M. BICKFORD (Bar No. 280929)
                                                          jbickford@parris.com
     STIPULATION FOR BRIEFING SCHEDULE                                       CASE NO. 5:20-CV-03122-EJD
           Case 5:20-cv-03122-EJD Document 70 Filed 05/12/21 Page 3 of 3




 1                                                         MICHELLE J. LOPEZ (Bar No. 331632)
                                                           mlopez@parris.com
 2                                                         KITTY K. SZETO (Bar No. 258136)
                                                           kitty@parris.com
 3
                                                           PARRIS LAW FIRM
 4                                                         43364 10th Street West
                                                           Lancaster, California 93534
 5                                                         Telephone: (661) 949-2595
                                                           Facsimile: (661) 949-7524
 6
                                                           Attorneys for Plaintiffs
 7

 8
     Dated: April 30, 2021                                 Respectfully submitted,
 9
                                                           WEIL, GOTSHAL & MANGES LLP
10

11                                                         By: /s/ David R. Singh
                                                                 DAVID R. SINGH
12
                                                           DAVID R. SINGH (Bar No. 300840)
13                                                         david.singh@weil.com
                                                           ANNE CAPPELLA (Bar No. 181402)
14                                                         anne.cappella@weil.com
15                                                         WEIL, GOTSHAL & MANGES LLP
                                                           201 Redwood Shores Parkway, 6th Floor
16                                                         Redwood Shores, CA 94065-1134
                                                           Telephone: (650) 802-3000
17                                                         Facsimile: (650) 802-3100
18                                                         Attorneys for Defendant APPLE INC.
19

20

21                     ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1
22          I, David R. Singh, am the ECF user whose identification and password are being used to file this
23   Joint Stipulation for Briefing Schedule. In compliance with Civil Local Rule 5-1, I hereby attest that
24   Alexander R. Wheeler concurred in this filing.
25   DATED: April 30, 2021                                  /s/ David R. Singh
                                                           DAVID R. SINGH
26

27

28


     STIPULATION FOR BRIEFING SCHEDULE                 2                         CASE NO. 5:20-CV-03122-EJD
